DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  “e” is used instead of “and” when describing a range of values.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the trademark/trade name AuTx®. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear to the Examiner as to what is meant by at least partially impregnating the laminate of claim 1 with “water and/or oil repellent” polymer.
Claim 11 recites the limitation "the amount of impregnating polymer" in the ballistic laminate according to claim 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bottger (US 6,610,618 B1).
Bottger teaches a penetration-resistant material having at least a double layer of fabric composed of two layer of woven fabric which are cross-plied at 90 degrees.  Bottger abstract, 3:1–8.  Each layer of woven fabric comprises two sets of threads woven together, wherein a first set of threads (warp) has a linear density of at least about 420 dtex and a second set of threads (weft) has a linear density as low as 50 dtex.  The higher dtex threads are equated to the claimed ballistic threads, while the lower dtex threads are equated to the claimed non-ballistic threads.  Accordingly, a first fabric layer has a warp thread with a linear density of about 420 dtex and a weft thread linear density of at least 50 dtex.  The ballistic threads may be made from poly-aramid.  Id. at 2:4–19.  Cross-plying the second layer of fabric leads to a warp thread with a linear density of at least 50 dtex and a weft thread linear density of about 420 dtex.  The ratio of higher dtex threads to the lower dtex threads is 3.5 to 20 threads/cm : 0.5 to 8 threads/cm. Id. at 1:56–68.  Accordingly, the ballistic to non-ballistic thread count ratio range overlaps with the claimed ratio range.  The threads and layers of woven fabric are bonded together using stitch bonding or adhesive bonding (e.g., thermoplastic or elastomeric polymers).  Id. at 2:32–50.  Claim 7 is rejected as the adhesive polymer is melted regardless of form and would result in the same material product.  Claim 10 is rejected as the layered fabric of Bottger is at least partially impregnated with polymer when the layers are laminated together due to the surface structure of the woven layers.  
While Bottger teaches non-ballistic linear density of at least 50 dtex, the claimed linear density of less than 40 dtex is obvious since it has been held that where the general In re Aller, 105 USPQ 233.
Although Bottger does not explicitly teach the claimed features of dynamically measured mechanical strength relative to statically measured strength and ballistic thread strengths it is reasonable to presume that said properties are inherent to Bottger.  Support for said presumption is found in the use of like materials (i.e., warp and weft threads of claimed linear density and composition).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed property of dynamically measured mechanical strength relative to statically measured strength and ballistic thread strengths would obviously have been present one the Bottger product is provided.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bottger as applied to claim 1 above, and further in view of Vito (US 2013/0090029 A1).  Bottger fails to teach needle punching as a means to bind together the first and second layers of the fabric.
Vito teaches an impact dissipating fabric system comprising first and second woven fabric layers, wherein the fabric layers may be bound together via tack yarn, needle punch to comingle fibers from the adjacent fabric layers with one another, a lamination film, or a resin.  Vito abstract, ¶ 13.
It would have been obvious to one of ordinary skill in the art to have used needle punching instead of adhesive lamination to bond the first and second layers of the Bottger fabric together as the two coupling methods are functionally equivalent methods used to bond layers of penetration-resistant material.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bottger as applied to claim 6 above, and further in view of Severin (US 4,181,768).  Bottger fails to teach fabric or adhesive basis weights for the penetration-resistant material
Severin teaches a body armor laminate comprising alternating layers of fabric and adhesive.  Severin abstract.  The fabric layers have a weight of at least about ~170 g/m2 and adhesive levels ranging from ~19 to ~73 g/m2.  See id. at 1:44–63.
One of ordinary skill in the art would have found it obvious to have looked to Severin for guidance as to suitable fabric and adhesive basis weights in order to successfully practice the invention of Bottger.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786